In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-818V
                                     Filed: March 11, 2016
                                         UNPUBLISHED
*********************************
KEVIN SANFORD,                                    *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Traci Patton, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On July 31, 2015, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that he “suffered a shoulder injury which was
caused in fact by the” Tetanus, Diphtheria, Pertussis (“Tdap”) vaccination he received
on November 11, 2014. Petition at 1. On February 5, 2016, the undersigned issued a
decision awarding compensation to petitioner based on respondent’s proffer to which
petitioner agreed. ECF No. 25.

     On February 25, 2016, petitioner filed a motion for attorneys’ fees and costs.
ECF No. 29. Petitioner requests attorneys’ fees in the amount of $13,336.50 and

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
attorneys’ costs in the amount of $779.02 for a total amount of $14,115.52. Id. at ¶ 4.
In accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses. Id.

        On March 10, 2016, respondent indicated by email correspondence (copying
petitioner’s counsel) that respondent has no objection to the overall amount requested
in petitioner’s motion, adding that "the lack of objection should not be construed as an
admission, concession, or waiver as to any of the matters raised by petitioners request
for attorneys' fees and costs, including but not limited to the hourly rates requested.”
Informal Remark, dated Mar. 11, 2016.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s application for attorneys’ fees
and costs.3

      Accordingly, the undersigned awards the total of $14,115.524 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Maximillian Muller.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3 The undersigned is granting petitioner’s motion based on the reasonableness of the overall amount
sought for attorneys’ fees and costs given the circumstances in this case. This decision should not be
interpreted as an acceptance of the reasonableness of either the hourly rate or amount of hours billed in
this case. In other cases, the undersigned may reduce either the hourly rate requested or the amount of
hours billed.

4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2